Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed July 29, 2021.  At this point claims 1, 3-5, 7-8 are pending in the instant application and ready for examination by the Examiner.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant cites 
Claim 1 recites….
…each device of the plurality of computing devices associated with ownership information identifying association of said device with a coach or association of said device with a player in the plurality of players;…
….wherein the sports management and play calling system identifies, based on the ownership information of each computing device in the plurality of computing devices, at least one device associated with a designated player in the plurality of players, and wherein the sports management and play calling system….
….success, and wherein the sports management and play calling system transmits the second instance of transmission data to the at least one device associated with the designated player in the plurality of players and transmits the first instance of transmission data to at least one other device.
	The specification is silent on the concepts of ‘ownership information’ which connects a device with a coach. In addition, the specification is silent of ‘ownership information’ which connects a device to a player. With these two concepts missing, there is no support of the concept of the employment of these devices with connections between players and coaches and the ability to transmission of data to a device of a designated player and to that of another device. 



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more due. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at Step2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to 2019 PEG for more details of the analysis.  

Step 1
According to the first part of the analysis, in the instant application, claims 1, 3-5, 7-8 are directed to a system. Thus each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture or composition of matter). These claims describe a process.
Claim 1
A sports management and play calling system, comprising:
A plurality of tracking devices coupled to a plurality of players and configured to collect player data, the plurality of players each having at least one tracking device coupled thereto, the plurality of players further participating in a game;
a plurality of sensors embedded within a play area of a game field and configured to remotely collect field data for the plurality of players, wherein remotely collecting field data comprises reading and tracking, from the plurality of sensors, the plurality of tracking devices associated with the plurality of players and the ball;
a ball, the ball having at least one tracking device coupled thereto, said at least one tracking device configured to collect ball data comprising at least movement data;
a plurality of computing device, wherein each of the plurality of computing devices transmits, receives, and displays data related to the game that the players are participating in each device of the plurality of computing devices associated with 
a cloud storage device communicatively coupled to one of the plurality of players, the ball, and the computing device; and
a sports management and play calling system that performs data analysis and is communicatively coupled to the cloud storage device, the sports management and play calling system further comprising access to historical analytical data related to plurality of players and the game,
wherein movement of the plurality of players is tracked by the tracking devices and movement data of the plurality of players is uploaded to the cloud storage device, and movement of the ball is tracked using the tracking device and movement data of the ball is uploaded to the cloud storage device,
wherein, following execution of a play by the plurality of players, the sports management and play calling system determines at least one play with a high probability of success based on an analysis of situational data related to the game and historical data related to the plurality of players and the game, and 
wherein the sports management and play calling system identifies, based on the ownership information of each computing device in the plurality of computing devices, at least one device associated with a designated player in the plurality of players, and
wherein the sports management and play calling system generates, based on the ownership information of each computing device in the plurality of computing devices, transmission data for said computing device comprising the at least one play, wherein a first instance of transmission data comprises a display of the at least one play along 

Step 2A, Prong 1   
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1), In this case, the claims are determined to recite a judicial exception as explained below. These claims recite methods for organizing human activity.
Claim(s) 1 substantially recite
… wherein, following execution of a play by the plurality of players, the sports management and play calling system determines at least one play with a high probability of success based on an analysis of situational data related to the game and historical data related to the plurality of players and the game, and …(Claim 1) 
This is directed to organizing human behavior, where a coach determines a next play with high probability of success based on situational data and historical data.  The claims does not specify what is the situation data.  The situation data can be sensor information and/or video of the current game in progress.  This collected information is 
The invention is directed to a system collecting information regarding information about current progress of a sports game (via technology usage of sensors on the players, ball, etc), route the information to a coach using (device association information), identifying a next play with high probability of success based on collected information, and route information about the next play to a designated player based on device association information).  Claim is directed to a use of technology to coach players during a live sports game.  This is directed to organizing human activity.

Claim(s) 7 substantially recite
wherein the sports management and play calling system determines the at least one play with a high probability of success based on identifying, based on the situational data comprising at least the time remaining in the game, the set of historical data based on an association between the set of historical data and a time state of the game.  (Claim 7)
This is an algorithm takes in associated data, which then generates play for the players to follow which has the best predicted outcome. As explained above this falls into controlling human behavior domain.

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a 

Claim(s) 1 further recite
A plurality of tracking devices coupled to a plurality of players and configured to collect player data, the plurality of players each having at least one tracking device coupled thereto, the plurality of players further participating in a game;… (Claim 1)
…a plurality of sensors embedded within a play area of a game field and configured to remotely collect field data for the plurality of players, wherein remotely collecting field data comprises reading and tracking, from the plurality of sensors, the plurality of tracking devices associated with the plurality of players and the ball;… (Claim 1)
…a ball, the ball having at least one tracking device coupled thereto, said at least one tracking device configured to collect ball data comprising at least movement data;… (Claim 1) Sensors and/or tracking devices used in the fashion as they were designed is not a practical application. In the King reference 20030054905, [0007] ‘It is thus an object of the present invention to provide a monitoring computer system for monitoring the positions of sports players and of the game ball or puck on a playing court or field in real time.’ Thus it is established that this is well known, conventional and routine.

Claim(s) 1 further recite

…wherein the sports management and play calling system generates, based on the ownership information of each computing device in the plurality of computing devices, transmission data for said computing device comprising the at least one play, wherein a first instance of transmission data comprises a display of the at least one play along with a probability of success, and a second instance of transmission data comprises audio-only data including the at least one play along with a probability of success and… (Claim 1)
Sending information between computing devices is merely a generic computer component performing generic computer functions. MPEP 2106.07(b) Information that pertains to visual displays in known within the art. See Seacat (U. S. Patent Publication 20080140233) 0006-0007. Information that pertains to audio is known within the art. See Mangat (U. S. Patent Publication 20170064240) 0022. In summary, information that is sent which pertains to audio or visual is not considered a practical application. Thus it is established that this is well known, conventional and routine.

Claim(s) 1 further recite
…a cloud storage device communicatively coupled to one of the plurality of players, the ball, and the computing device; and…(Claim 1) Storing information in a 
…a sports management and play calling system that performs data analysis and is communicatively coupled to the cloud storage device, the sports management and play calling system further comprising access to historical analytical data related to plurality of players and the game,… (Claim 1) Hardware that is designed to transmit and receive information in addition to information can be within a database and is employed as such is not a practical application.
… wherein movement of the plurality of players is tracked by the tracking devices and movement data of the plurality of players is uploaded to the cloud storage device, and movement of the ball is tracked using the tracking device and movement data of the ball is uploaded to the cloud storage device,… (Claim 1) Hardware that is designed to transmit information in which the information from a sensor is what is expected is not considered a practical application. In the King reference 20030054905, [0007] ‘It is thus an object of the present invention to provide a monitoring computer system for monitoring the positions of sports players and of the game ball or puck on a playing court or field in real time.’ Thus it is established that this is well known, conventional and routine.

Claim(s) 1 further recite
…wherein the sports management and play calling system identifies, based on the ownership information of each computing device in the plurality of computing devices, at 
	Ownership information or limited access to information in regards to a player on a computing device is not a practical application. Per Sasaki, [0009]; ‘As is widely known, according to the ATM communication arrangement, the connection of the above-described type is specified by a virtual path identifier (hereinafter referred to as VPI) and a virtual channel identifier (hereinafter referred to as VCI) which are attached within a header of an ATM cell (hereinafter sometimes referred to as simply "cell") Then, each of the ATM nodes 101A to 101D builds a set of assignments (assignment table) specifying the correspondence between the target of reception VPI/VCI designated by the above-mentioned Connection Setting Request 101 generated from the NMS 102, and the destination of the conversion of the VPI/VCI within the apparatus, ICID (Internal Channel IDentifier) and a tag (TAG) for carrying out routing within the apparatus. Thereafter, each of the ATM nodes 101A to 101D makes a setting effective in the apparatus for the specified received cell based on the assignment table. In this way, a desired connection setting is accomplished.’ Thus it is established that this is well known, conventional and routine.

Claim(s) 1 further recite
… wherein the sports management and play calling system transmits the second instance of transmission data to the at least one device associated with the designated player in the plurality of players and transmits the first instance of transmission data to at least one other device. (Claim 1)


Claim(s) 3 further recite
…wherein the situational data comprises time remaining in the game, a score of the game, and players available to play in the game. (Claim 3) The requirement of specific type of data to be used is not considered a practical application.

Claim(s) 4 further recite
….wherein the computing device is a tablet. (Claim 4) The requirement of a specific class of computing device is not considered a practical application.

Claim(s) 5 further recite
…wherein the tracking devices coupled to the plurality of players and the tracking device coupled to the ball are RFID tags. (Claim 5) Specifying the type transmission to be used is not considered a practical application.

Claim(s) 8 further recite
…wherein the at least one device associated with the designated player is positioned on the designated player. (Claim 8) A player wearing a device is not considered a practical application. 


Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

Claim(s) 1 further recite
A plurality of tracking devices coupled to a plurality of players and configured to collect player data, the plurality of players each having at least one tracking device coupled thereto, the plurality of players further participating in a game;… (Claim 1)
…a plurality of sensors embedded within a play area of a game field and configured to remotely collect field data for the plurality of players, wherein remotely collecting field data comprises reading and tracking, from the plurality of sensors, the plurality of tracking devices associated with the plurality of players and the ball;… (Claim 1)
…a ball, the ball having at least one tracking device coupled thereto, said at least one tracking device configured to collect ball data comprising at least movement data;… (Claim 1) Sensors and/or tracking devices used in the fashion as they were designed is 

Claim(s) 1 further recite
…a plurality of computing device, wherein each of the plurality of computing devices transmits, receives, and displays data related to the game that the players are participating in each device of the plurality of computing devices associated with ownership information identifying association of said device with a coach or association of said device with a player in the plurality of players;… (Claim 1)
…wherein the sports management and play calling system generates, based on the ownership information of each computing device in the plurality of computing devices, transmission data for said computing device comprising the at least one play, wherein a first instance of transmission data comprises a display of the at least one play along with a probability of success, and a second instance of transmission data comprises audio-only data including the at least one play along with a probability of success and… (Claim 1)
Sending information between computing devices is merely a generic computer component performing generic computer functions is an additional element and does not integrate the invention above the threshold of significantly more.

Claim(s) 1 further recite
…a cloud storage device communicatively coupled to one of the plurality of players, the ball, and the computing device; and…(Claim 1) Storing information in a 
…a sports management and play calling system that performs data analysis and is communicatively coupled to the cloud storage device, the sports management and play calling system further comprising access to historical analytical data related to plurality of players and the game,… (Claim 1) Hardware that is designed to transmit and receive information in addition to information can be within a database and is employed as such is an additional element and does not integrate the invention above the threshold of significantly more.
… wherein movement of the plurality of players is tracked by the tracking devices and movement data of the plurality of players is uploaded to the cloud storage device, and movement of the ball is tracked using the tracking device and movement data of the ball is uploaded to the cloud storage device,… (Claim 1) Hardware that is designed to transmit information in which the information from a sensor is what is expected is an additional element and does not integrate the invention above the threshold of significantly more.

Claim(s) 1 further recite
…wherein the sports management and play calling system identifies, based on the ownership information of each computing device in the plurality of computing devices, at least one device associated with a designated player in the plurality of players, and…(Claim 1)


Claim(s) 1 further recite
… wherein the sports management and play calling system transmits the second instance of transmission data to the at least one device associated with the designated player in the plurality of players and transmits the first instance of transmission data to at least one other device. (Claim 1)
Receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i. Transmitting information is an additional element and does not integrate the invention above the threshold of significantly more.

Claim(s) 3 further recite
…wherein the situational data comprises time remaining in the game, a score of the game, and players available to play in the game. (Claim 3) The requirement of specific type of data to be used is an additional element and does not integrate the invention above the threshold of significantly more.

Claim(s) 4 further recite


Claim(s) 5 further recite
…wherein the tracking devices coupled to the plurality of players and the tracking device coupled to the ball are RFID tags. (Claim 5) Specifying the type transmission to be used is an additional element and does not integrate the invention above the threshold of significantly more.

Claim(s) 8 further recite
…wherein the at least one device associated with the designated player is positioned on the designated player. (Claim 8) A player wearing a device is an additional element and does not integrate the invention above the threshold of significantly more.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1, 4-5 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seacat in view of Molyneux in view of Daniel and further in view of Mangat. (U. S. Patent Publication 20080140233, referred to as Seacat; U. S. Patent Publication 20100184564, referred to as Molyneux; U. S. Patent Publication 20100080389, referred to as Daniel; U. S. Patent Publication 20170064240, referred to as Mangat)

Claim 1
Seacat discloses a sports management and play calling system, comprising: a plurality of tracking devices coupled to a plurality of players and configured to collect player data, the plurality of players each having at least one tracking device coupled thereto, the plurality of players further participating in a game (Seacat, 0015; In some embodiments RFID readers (106) are configured to express the player's coordinates in a coordinate system that is specific to the court or field where the ongoing sports game is taking place. In other embodiments, the RFID readers (106) are configured to express the player's location as latitude and longitude coordinates. In yet other embodiments, a separate location tracking system, such as a global positioning system (GPS) can be used to provide the locations of each player, which can then be correlated with the RFID tag data that is read by the RFID readers (106) into location data for further processing.); a plurality of sensors embedded within a play area of a game field and configured to remotely collect field data for the plurality of players, wherein remotely collecting field data comprises reading and tracking, from the plurality of sensors, the plurality of tracking devices associated with the plurality of players (Seacat, 0012; RFID readers capable of reading the information stored in the players' RFID tags are placed along the sports field. The RFID readers monitor the locations of the players and transmit the location information to a computer or server that is equipped with software for processing the location data. The software applies a set of rules to the received location data to evaluate how well individual players and/or the team as a whole play.) and the ball; a ball, the ball having at least one tracking device coupled thereto (Seacat, 0030; ‘RFID tags can also be placed in the ball for ball sports, such as tennis, soccer, football, in order to obtain more data about the players' locations relative to the ball at any time, which can further approve strategic decision making and evaluation of various plays.’ of Seacat.),…. a plurality of computing device, wherein each of the plurality of computing devices transmits, receives, and displays data related to the game that the players are participating in (Seacat, 0015; ‘A set of RFID readers (106) are placed along the field (100). The RFID readers (106) determine the location for each player and decode the data encoded in each player's RFID tag's integrated circuit (silicon chip) and pass the data to a host computer or server (108), over a wireless or wired network connection (110).’ of Seacat.)…. a sports management and play calling system that performs data analysis and is communicatively coupled to the cloud storage device (Seacat, 0017; ‘The computer or server (108) contains hardware and software that can Seacat, 0054; ‘The present invention conducts fantasy sports drafts for baseball, football, basketball, hockey, soccer, NASCAR, golf, and other sports by using the current seasons stats for each athlete, but rather than count what they do in future games, the outcomes of each draft contest are based on using retro-active, cumulative statistics for the current season or historical statistics for past seasons.’ of Seacat. EC: Historic data in regards to the players and the game maps to ‘historical statistics for past seasons.),…. wherein, following execution of a play by the plurality of players, the sports management and play calling system determines at least one play with a high probability of success based on an analysis of situational data related to the game and historical data related to the plurality of players and the game (Seacat, 0013, 0007; ‘In some embodiments, the software can propose different team setups and/or plays based on current performance data and/or historical data from previous plays.’ and ‘A coach can quickly view statistics and probable outcomes, not only from running one play over another play, but also the probable change in such a decision based on substituting one player for another player.’ of Seacat. EC: there is no specific definition of what ‘success’ means.), and …. wherein the sports management and play calling system generates, based on the ownership information of each computing device in the plurality of computing devices, transmission data for said computing device comprising the at least one play, wherein a first instance of transmission data comprises a display of the at least one play along with a probability of success. (Seacat, 0006-0007 ;’ The computer 
Seacat does not disclose expressly said at least one tracking device configured to collect ball data comprising at least movement data;…. coupled to one of the plurality of players, the ball, and the computing device.
Molyneux discloses said at least one tracking device configured to collect ball data comprising at least movement data (Molyneux, 0050, 0045; ‘In systems and methods in accordance with at least some examples of this invention, the ball 130 also may include one or more sensors 132, a data transmission system 134, or other electronic capabilities (both active and passive) ….Again, any desired type of transmission system may be used, such as wireless transmission and wireless transmission protocols. As will be described in more detail below, the ball sensor system 132 may be used to provide information useful for determining various metrics such as ball speed, ball location, ball possession (e.g., by ball contact with or proximity to a player), kick speed, kick force, and the like. The ball sensor(s) 132 may include, among other things, one or more accelerometers, gyroscopes, pressure sensors (e.g., piezoelectric sensors, force sensors, etc.), RFID tags, etc.);…. coupled to one of the plurality of players, the ball, and the computing device. (Molyneux, 0046, 0050; ‘If desired, the foot mounted sensors 106 may transmit relevant data back to a receiver 108 also worn by the athlete 102.’ And ‘In systems and methods in accordance with at least some examples of this invention, the ball 130 also may include one or more sensors 132, a data transmission system 134, or other electronic capabilities (both active and passive).’ With ‘As shown in FIG. 1, the data transmission system 134 of the ball 130 also may transmit data to the remote computer system 120 (e.g., as shown through transmission icon 136).’) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat and Molyneux before him/her at the time of the invention to modify Seacat to incorporate data transmissions of a ball in motion of Molyneux. Given the advantage of using this information parallels the motion of a player and thus the same model can be used, one having ordinary skill in the art would have been motivated to make this obvious modification.
Seacat and Molyneux do not disclose expressly each device of the plurality of computing devices associated with ownership information identifying association of said device with a coach or association of said device with a player in the plurality of players;…. wherein the sports management and play calling system identifies, based on the ownership information of each computing device in the plurality of computing devices, at least one device associated with a designated player in the plurality of players, and…. and wherein the sports management and play calling system transmits the second instance of transmission data to the at least one device associated with the designated player in the plurality of players and transmits the first instance of transmission data to at least one other device.
Daniel discloses each device of the plurality of computing devices associated with ownership information identifying association of said device with a coach or Daniel, 0009; The present invention relates generally to a system and method for improving in-game communications for a sporting event or game using a portable remote terminal ("PRT") which may be used for any one or more of the following games, which includes but is not limited to: football, baseball, volleyball, soccer, paintball and basketball or any other games wherein a player is permitted to communicate with other team players and/or coach by using hand signals or voice signals.);…. wherein the sports management and play calling system identifies, based on the ownership information of each computing device in the plurality of computing devices, at least one device associated with a designated player in the plurality of players (Daniel, 0010; The PRT is provided with means for activating the PRT, where the PRT receives a game play instruction for encryption by said portable remote terminal's microprocessor, which encrypts the received game play instruction forming an encrypted signal containing the received game play instruction. The PRT transmits in real-time the encrypted signal containing the received game play instruction, wherein the game play instruction is intended for execution on the field during the game.), and…. and wherein the sports management and play calling system transmits the second instance of transmission data to the at least one device associated with the designated player in the plurality of players and transmits the first instance of transmission data to at least one other device. (Daniel, 0012, 0034; ‘In one embodiment of the invention, another coach or player is providing a game play instruction to another coach or player, i.e. a first recipient, who will in turn forward the game play instruction to either another coach or player on or off the field, i.e. a second recipient.’ (series communication) or ‘While the invention as described 
Seacat, Molyneux and Daniel do not disclose expressly a cloud storage device communicatively…. wherein movement of the plurality of players is tracked by the tracking devices and movement data of the plurality of players is uploaded to the cloud storage device, and movement of the ball is tracked using the tracking device and movement data of the ball is uploaded to the cloud storage device,…., and a second instance of transmission data comprises audio-only data (Mangat, 0022; In particular, pass-through communication interface 112 may be configured to allow a video and/or audio signal sent from a content source 106 to be directed through computing system 102 to display 104 and/or other audio/visual equipment.) including the at least one play along with a probability of success.
Mangat discloses a cloud storage device communicatively (Mangat, 0104; ‘Aspects of the logic machine may be virtualized and executed by remotely accessible, networked computing; devices configured in a cloud-computing configuration.’ of Mangat, 0104; ‘Aspects of the logic machine may be virtualized and executed by remotely accessible, networked computing; devices configured in a cloud-computing configuration.’ of Mangat.), and movement of the ball is tracked using the tracking device and movement data of the ball is uploaded to the cloud storage device (Mangat, 0036; Wherein movement of the plurality of players is tracked by the tracking devices and movement data of the plurality of players …. and movement of the ball is tracked using the tracking device and movement data of the ball is uploaded to the cloud storage device of applicant maps to ‘Additionally, position trackers (including, for example, RFID chips) may be worn by/embedded on real-world game players/coaches/officials, game balls and/or other objects, game landmarks, etc., and each may include a unique identifier, signature, and/or other mechanism for specifying the unique entity with which the position tracker is associated.’ of Mangat.),…., and a second instance of transmission data comprises audio-only data (Mangat, 0022; In particular, pass-through communication interface 112 may be configured to allow a video and/or audio signal sent from a content source 106 to be directed through computing system 102 to display 104 and/or other audio/visual equipment.) including the at least one play along with a probability of success. (Mangat, 0085; For example, information selection bar 516 may include a listing of fantasy players, and selecting a fantasy player will bring up a listing of plays in which the fantasy player scored fantasy points, thus allowing a user to easily switch between such plays.) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, 

Claim 4
Seacat and Molyneux do not disclose expressly wherein the computing device is a tablet.
Daniel discloses wherein the computing device is a tablet. (Daniel, 0036, fig 1, item 102; ‘The PRT 102 is provided with a display element 104 adapted to display a plurality of game play instructions, which are electronically stored thereon on a storage medium such as ROM or RAM and may be displayed in visual and/or text format.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Molyneux and Daniel before him/her at the time of the invention to modify Seacat and Molyneux to incorporate the concept of forwarding information to the player(s) of Daniel. Given the advantage of being able to implement the decision on the field, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 5
Seacat discloses wherein the tracking devices coupled to the plurality of players (Seacat, 0012; ‘In accordance with the various embodiments of the invention, the Seacat, 0030; ‘RFID tags can also be placed in the ball for ball sports, such as tennis, soccer, football, in order to obtain more data about the players' locations relative to the ball at any time, which can further approve strategic decision making and evaluation of various plays.’ of Seacat.)

Claim 8
Seacat and Molyneux do not disclose expressly wherein the at least one device associated with the designated player is positioned on the designated player.
Daniel discloses wherein the at least one device associated with the designated player is positioned on the designated player. (Daniel, 0037; The player and/or coach receiving the game play instruction may be wearing or carrying another PRT 102', or a game apparatus equipped with software and hardware adapted to communicate wirelessly via the transmitting PRT's communication means 106.) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Molyneux and Daniel before him/her at the time of the invention to modify Seacat and Molyneux to incorporate the concept of forwarding information to the player(s) of Daniel. Given the advantage of being able to implement the decision on the field, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 3 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seacat, Molyneux, Daniel and Mangat as applied to claims 1, 4-5  above, and further in view of Torf. (U. S. Patent Publication 20110014974, referred to as Torf)

Claim 3
Seacat, Molyneux, Daniel and Mangat do not disclose expressly wherein the situational data comprises time remaining in the game, a score of the game, and players available to play in the game
Torf discloses wherein the situational data comprises time remaining in the game, a score of the game, and players available to play in the game. (Torf, 0072, 0029; ‘For example, once the projected difference has been calculated, the projected difference is then compared with historical data from past games to determine the probability of winning In some embodiments, this analysis uses the current score in the game and considers how teams faired in similar or identical situations in past games. The analysis can access records or a database of past game results and determine the outcome of previous games with the current point difference and the current time remaining in the game.’ and ‘As an example, mobile device 110 and computer 112 can receive real-time data representative of a sporting event, including, for example: the current score of a sporting event, the current point spread of the sporting event, the time that the sporting event starts, the elapsed time in the sporting event, the time remaining in the sporting event, one or more players' individual statistics for the sporting event, the injury or reason a player cannot continue to play in the sporting event, etc.’ of Torf.) It would have been obvious to one having ordinary skill in the art, having the teachings of Seacat, Mangat, Daniel, Molyneux and Torf before him/her at the time of the invention 

Claim 7
Seacat discloses wherein the sports management and play calling system determines the at least one play with a high probability of success based on identifying, based on the situational data (Seacat, 0007; ‘A coach can quickly view statistics and probable outcomes, not only from running one play over another play, but also the probable change in such a decision based on substituting one player for another player.’ of Seacat.)
Seacat, Molyneux, Daniel and Mangat do not disclose expressly comprising at least the time remaining in the game, the set of historical data based on an association between the set of historical data and a time state of the game.
Torf discloses comprising at least the time remaining in the game, the set of historical data based on an association between the set of historical data and a time state of the game. (Torf, 0029, 0061; ‘As an example, mobile device 110 and computer 112 can receive real -time data representative of a sporting event, including, for example: the current score of a sporting event, the current point spread of the sporting event, the time that the sporting event starts, the elapsed time in the sporting event, the time remaining in the sporting event, one or more players' individual statistics for the sporting event, the injury or reason a player cannot continue to play in the sporting 


Response to Arguments
4.	Applicant’s arguments filed on 3/31/2020 for claims 1-20 have been fully considered but are not persuasive.

5.	Applicant’s argument:
Rejection under 35 U.S.C. §112(a)

Examiner’s answer:
The applicant removed the undefined phrase ‘generates an attribute’ to the undefined phrase ‘ownership information.’ The rejection stands. 

6.	Applicant’s argument:


Examiner’s answer:
Although ‘ownership’ is not mentioned within the specification, the examiner will view this as a common meaning in light of the claim language. The examiner views this as information which has limited access. 

7.	Applicant’s argument:
Rejections under 35 U.S.C. §101

In the outstanding Office Action, claims 1-5 and 7 were rejected under 35 U.S.C. § 101, as allegedly being directed to non-statutory subject matter. In particular, the Office alleges that the present invention is directed to the abstract idea category of a social activity, without significantly more.

Examiner’s answer:
The claims fall under reciting methods for organizing human activity.

8.	Applicant’s argument:
Under Alice Corp. v. CLS Bank International, the test for patent eligibility requires the Office to: (1) “determine whether the claims at issue are directed to one of those patent-ineligible concepts”; and (2) “search for the ‘inventive concept’ — i.e., “an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Applicant notes that the claims of a patent application may be patent-eligible (1) if they are not directed to an “abstract idea” or (2) if they recite “significantly more” than the abstract idea, and that an “inventive concept” may be found in one particular claim element as well as in the non-conventional and non-generic arrangement of known and conventional claim elements.*

Examiner’s answer:


9.	Applicant’s argument:
Applicant previously noted that:

the present Office Action is conflating §101 and the prior art inquiry by alleging that anything appearing in the prior art in any capacity is “generic, routine, and conventional” for the purposes of the §101 analysis, and that this is incorrect;

Examiner’s answer:
Claim elements which are not considered abstract are rejected in a proper manner.

10.	Applicant’s argument:
the present claims do not “recite” the alleged abstract idea, as demonstrated by the MPEP and as demonstrated by the available evidence showing proper interpretation of other claims with respect to this point; and

the present claims would be directed to a “practical application” of any underlying abstract idea, as demonstrated by the MPEP and as demonstrated by the available evidence showing proper interpretation of other claims with respect to this point.


Examiner’s answer:
Organizing the action of players maps to organizing human activity.

11.	Applicant’s argument:


Examiner’s response:
Applicant admits sensors in a game field has been present for decades but argues it is not known. The examiner disagrees. Generic computer technology pertains to a new design. This is known technology.

Examiner’s answer:
This response was in reply to a reference ‘King’ which is used to establish conventional and routine. The computers used in the invention is that of ordinary design and use. 

12.	Applicant’s argument:
The Office Action then indicates that it is improperly summarizing the “gist” of the claims and the Guidance Examples, and otherwise has conducted no further review of Applicant’s arguments. (It is alleged, for example, that “Example 37 is irrelevant” because it involves “icons,” and no further arguments are made. The reasoning associated with Example 37, which does not mention the specific use of “icons” as being of any special significance for the eligibility of the claims, is ignored.)

Examiner’s answer:
The claimed invention pertains to human activity and not icons as argued. 

13.	Applicant’s argument:
Finally, the Office Action goes on to note that the claims do not articulate the full level of detail that is provided in the specification. (Page 28 notes, in response to Applicant’s description of how the problem to be solved is described in the specification, that “the claimed invention does not approach this detail” — but there is of course no requirement for the claims to recite the entire specification or to duplicate all of the detail provided therein.) This is alleged to distinguish Applicant’s arguments, though it is not clear why this is alleged to do so.

Examiner’s answer:
This pertains to item 11 of the previous Office Action, which the applicant argues (such as a coach). ‘Coach’ is not mentioned within the claims. 

14.	Applicant’s argument:
Applicant notes that each of the arguments made here in the present Office Action is incorrect. “Routine and conventional” expressly does not mean “found somewhere in the prior art,” none of the reasoning in Example 37 notes that “icons” are at all significant to the Office’s conclusion of patentability and claims expressly do not need to duplicate the full relevant disclosure of the specification in order to satisfy the Step 2A, Prong 2 analysis.

Examiner’s answer:
All examples of routine and conventional are proper.

15.	Applicant’s argument:
Applicant’s previous arguments noted that King does not demonstrate that player sensors are “widely prevalent or in common use in the relevant field.” Applicant’s further arguments noted that the state of the art (as discussed in Applicant’s cited source) was such that player sensors were not considered by observers to be “widely prevalent” or “in common use in the relevant field,” because people of ordinary skill in the relevant art still considered this to be an “emerging technology” two years after the priority date of Applicant’s application.

The present Office Action does not in any way make up for these deficiencies. The King reference, and only the King reference, remains cited. The King reference does not demonstrate that this additional element is well-understood, that this additional element is routine, or that this additional element is conventional. Thus, the Office Action has not met the requirements of MPEP 2106.07(a).

Examiner’s answer:
The King reference has been addressed above. 


Moving forward, Applicant had previously contended that the present claims did not “recite” a judicial exception under Step 2A, Prong 1, because the claims did not recite the organization of human activity. Applicant had noted, as evidence for this argument, a claim to an almost-identical concept in the Guidance Examples (Example 46, claim 4), which provided a system for tracking the behavior of animals moving around a field over a period of time by the use of a sensor provided to each animal. Applicant noted that this claim did not recite a judicial exception, showed the reasoning the Office indicated should be used to draw that conclusion, and noted that if similar reasoning were applied to the present case, the same conclusion should be drawn.

Examiner’s answer:
Claim(s) 1 substantially recite
… wherein, following execution of a play by the plurality of players, the sports management and play calling system determines at least one play with a high probability of success based on an analysis of situational data related to the game and historical data related to the plurality of players and the game, and …(Claim 1) 
This is an algorithm takes in associated data, which then generates play for the players to follow which has the best predicted outcome. Thus falling into controlling human behavior domain.
Claim(s) 7 substantially recite
wherein the sports management and play calling system determines the at least one play with a high probability of success based on identifying, based on the situational data comprising at least the time remaining in the game, the set of historical data based on an association between the set of historical data and a time state of the game.  (Claim 7)
This is an algorithm takes in associated data, which then generates play for the players to follow which has the best predicted outcome. Thus falling into controlling human behavior domain.

17.	Applicant’s argument:
The Office Action alleges that the reasoning Applicant previously provided is irrelevant simply because of the intended purpose of the claim, and “human behavior had nothing to do with livestock.” It is not clear why this would be at all relevant. The standard for what is required to “recite” a judicial exception is the same for each judicial exception, and either the exception is “recited” or it is not “recited.” A claim which does not “recite” a judicial exception when setting forth a sensor system that could be used on animals likewise would not “recite” a judicial exception when setting forth a sensor system that could be used with people.

Examiner’s answer:
One of the judicial exception for being abstract is controlling human behavior. Livestock is not mentioned. 

18.	Applicant’s argument:
Applicant’s “general concept” is not “selecting a group of people for a specific reason.” This ignores the entire text of the claims. The present claims contemplate monitoring activity on a field (just as in the cited example), comparing this to historical data, and then providing recommendations based on options that the system identifies as having a high likelihood of success. None of this is “selecting a group of people for a specific reason.”

Examiner’s answer:
None of this is “selecting a group of people for a specific reason.” Is not mentioned within the last office action. 

19.	Applicant’s argument:
Thus, the present Office Action has not established that the present claims “recite” a judicial exception concept, and the MPEP and Guidance make it clear that whether or not a claim “recites” a judicial exception is a much stricter inquiry than whether the claim happens to relate to the judicial exception in some fashion. As noted in MPEP 2106.04(I), any claim to a mechanical device (such as a “teeter-totter”) would be “based 

Examiner’s answer:
The office action clearly address the claims and claim elements as being rejected under 35 USC 101. 

20.	Applicant’s argument:
The issues with the Office’s interpretation of Example 37 are similar. Example 37, claim 1 notes that the claim integrates the abstract idea into a practical application by reciting a “specific manner” in which the information conveyed by the device will be customized specifically for the user. The lesson of Example 37 is not “icons are eligible.” “Icons” are barely mentioned. As instead noted by MPEP 2106.04(d), “the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” Example 37 shows that specific steps of using a display in a particular way provides a “practical application,” just as the MPEP shows that specific steps of using a security profile in a particular way provides a “practical application.” The present claims use a plurality of tracking devices and a plurality of computing devices in a particular way. As such, the same reasoning used in Example 37 is believed to apply here.

Examiner’s answer:
The claim are rejected as non-statutory under 35 USC 101 controlling human behavior. Example 37 has nothing to do with this. 

21.	Applicant’s argument:
Finally, the Office Action alleges that the present claims do not “approach” the level of detail that is provided in the specification. Applicant notes that the standard for 

As provided in MPEP 2106.04(d)(1), first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.

Examiner’s answer:
The claim are rejected as non-statutory under 35 USC 101 controlling human behavior.

22.	Applicant’s argument:
As provided therein, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The claim does not have to include the same level of detail that is used in the specification in order to provide a detailed explanation of the improvements. All that must be provided for the claims to properly recite an “improvement” is that the claims must include the structures that the specification notes allow the advantages to be realized.

Examiner’s answer:
The claim are rejected as non-statutory under 35 USC 101 controlling human behavior. The argument of ‘Improvement’ is secondary. 

23.	Applicant’s argument:


Examiner’s answer:
Sending information to a player is an attempt to control the player and thus non-statutory. 

24.	Applicant’s argument:
On this basis, then, Applicant again notes that 1) what is “routine and conventional” is not a simple prior art inquiry, as demonstrated by the MPEP, and the cited prior art reference does not in any way establish the present systems as “routine and conventional;” 2) the present claims do not “recite” the alleged abstract idea, as demonstrated by the MPEP and as demonstrated by the available evidence showing proper interpretation of other claims with respect to this point, because “reciting” a judicial exception is given a specific definition by the Office and the present claims do not qualify; and 3) the present claims would be directed to a “practical application” of any underlying abstract idea, as demonstrated by the MPEP and as demonstrated by the available evidence showing proper interpretation of other claims with respect to this point. The claims have further been amended in order to demonstrate that the claimed invention provides the improvement discussed in the specification and discussed in Applicant’s previous response.

Examiner’s answer:


25.	Applicant’s argument:
The present Office Action alleges that since Seacat teaches providing data in a form where it can be displayed (see pages 17-18 of the present Office Action) and Mangat also teaches providing data in a form where it can be displayed or used on audio-visual equipment (see page 20 of the present Office Action), the two references together contemplate for constructing data transmissions such that some of the data can be provided on a display and other separate transmissions are audio-only. Applicant notes that this is not the case. The disclosure of Mangat is duplicative with the disclosure of Seacat, and simply contemplates displaying the data on some form of equipment. Paragraph [0022] of Mangat specifically notes that:

[0022] Computing system 102 may include video and/or audio signal pass-through functionality (e.g., HDMI pass-through) via a pass-through communication interface 112. In particular, pass-through communication interface 112 may be configured to allow a video and/or audio signal sent from a content source 106 to be directed through computing system 102 to display 104 and/or other audio/visual equipment. For example, a broadcast television signal or other audio/video/data signal received at a television tuner (e.g., integrated into display 104 and/or integrated into a set top box or other content source) and/or other content source may be sent to the computing system 102 via an internal bus, an external cable (e.g., an HDMI cable, coaxial cable, and/or other data cable), and/or a wireless connection. The signal may then pass through computing system 102 to a display device (e.g., display 104) and/or audio device to present content to a user. Such pass-through functionality allows computing system 102 to control transmission of the signal to display 104. In some examples, computing system 102 may pass the signal to the display with minimal or no adjustment of the signal (e.g., passing the raw signal and/or selectively processing the raw signal only to conform to playback constraints of the display). In other examples computing system 102 may selectively present information from the signal alongside additional information and/or otherwise add, subtract, and/or adjust the displayed information via pass through communication interface 112 and/or other processors within computing system 102. Pass-through communication interface 112 may enable additional functionality, such as overlaying GUI 108 with video from the existing video signal and other functionality described in further detail herein.



0022 of Mangat is used to disclose to illustrate audio or video being transmitted. 

26.	Applicant’s argument:
What Mangat is providing is that, when the user has a cable television subscription, a system for broadcasting data may provide audio and visual data to the user’s television. The system does not make any determination about whether the user’s television is associated with a designated player and does not contemplate providing a set of users with different forms of content based on which of those users are designated players (such as players on the field).

Examiner’s answer:
‘different forms of content’ is not mentioned within the claims and the examiner does not know what the applicant is arguing. 

27.	Applicant’s argument:
Applicant also noted that the cited art appears to be deficient on several grounds, most particularly applicable to dependent claim 7, and particularly as it pertained to the concept of “situation-specific” play data (that is, “wherein the server determines the at least one play with a high probability of success based on ... the situational data”). The Action mailed on September 4, 2020, provides, in discussing its “situational data” as it pertains to both claims 3 and 7, that “Torf discloses wherein the situational data comprises time remaining in the game, a score of the game, and players available to play in the game. (Torf, 0072, 0029).” (Applicant’s arguments against this characterization are distinguished on the grounds that “The examiner does not cite 0072,”’ page 21 of the outstanding Action then maintains this citation to paragraph [0072] of Torf.) 

Examiner’s answer:
On page 21 of the previous office action, Torf is cited with 0072 and 0029. The examiner doubled check and it seems the correct paragraphs were cited. 



‘For example, once the projected difference has been calculated, the projected difference is then compared with historical data from past games to determine the probability of winning In some embodiments, this analysis uses the current score in the game and considers how teams faired in similar or identical situations in past games. The analysis can access records or a database of past game results and determine the outcome of previous games with the current point difference and the current time remaining in the game.’ From publication. 


28.	Applicant’s argument:
Applicant had previously argued that Torf’s disclosure was not applicable. The present Office Action alleges that, since the exact phrase “situation-specific play data” does not directly appear in the claims, the argument does not need to be addressed. Applicant resubmits the same arguments, based on the limitations of “wherein the server determines the at least one play with a high probability of success based on ... the situational data,” rather than summarizing this concept.

Examiner’s answer:
This portion of the claim is addressed by Seacat. ‘A coach can quickly view statistics and probable outcomes, not only from running one play over another play, but also the probable change in such a decision based on substituting one player for another player.’

29.	Applicant’s argument:
Paragraph [0072] of Torf, since it appears to still be cited as providing the “situational data” even despite the contradictory language in the Response to Arguments section, contemplates comparing a current score to a past score in order to determine whether the team is likely to win (for example, “if the team has score X at time Y, what are their chances of an overall win based on past games?”). Based on this, Torf cannot compare 

Examiner’s answer:
‘Current play situation’ is not mentioned within the claims. The examiner does know what the argument is addressing. 

30.	Applicant’s argument:
Paragraph [0029] of Torf, also cited, contemplates that data related to a sporting event, including the current score, the current point spread, and so forth may be generally transformed into a probability that a user will win a wager. This data does not relate to any plays within the game, either.

Examiner’s answer:
This portion of Torf is used to disclose probability determination. Seacat discloses plays. 

31.	Applicant’s argument:
The further action also cites paragraph [0061] of Torf and adds Seacat as teaching the general concept of viewing the success rate of plays without reference to the situational data. These do not cure the previous deficient rejection. Paragraph [0061] of Torf simply notes that the rate of change of a sports score may also be taken into account when determining wagering probabilities, and Seacat contemplates probabilities of success for running a play with a set of players on the field as well as computing those same probabilities of success for players who are not on the field. The separate disclosures of “having wagering probabilities be based on a current timing of the game” and “previewing a play option” would not provide a person of ordinary skill in the art to combine these concepts in a manner that would arrive at the limitations of the present claims.

Examiner’s answer:


32.	Applicant’s argument:
As noted, Torf doesn’t contemplate any analysis of play data or provide a mechanism by which it could be done. Torf is strictly concerned with wagering for an outcome of the game based on a given state of the game and does not contemplate any division of the game into plays at all. Since Torf does not teach this feature, Torf would not be applicable to the concept of selecting plays to be performed based on data pertaining to a current state of the game. Seacat would also not look to a wagering process in order to improve its play selection.

Examiner’s answer:
Torf is used to disclose time remaining in a game and historical data with percentage of probability calculating abilities. 

33.	Applicant’s argument:
The only motivation given in the outstanding Office Action is that “Given the advantage of finer accuracy of the results of the invention due to the information is current, one having ordinary skill in the art would have been” (page 23). There is no reason why Torf should improve the accuracy of Seacat based on anything provided in either reference, and the present Office Action does not cite to any parts of Seacat or Torf in order to articulate a motivation. Seacat already contemplates retaining a set of historical data, but specifically notes that any comparisons with it may be optional, that it may be highly limited (paragraph [0022] of Seacat expressly notes that the historical data does not include any location information), and that its principal advantage is that it may operate quickly (paragraph [0007]). The fact that Seacat is already excluding certain types of data that it does acknowledge, and the objective of Seacat to operate as quickly as possible, means that it would very likely be the case that Seacat would find the inclusion of data processing involving extraneous data (which would slow down processing) to be disadvantageous. It also is not clear that including any of this data would be more advantageous for Seacat’s accuracy than including the positioning data that Seacat has already indicated that it may specifically exclude.

Examiner’s answer:


34.	Claims 1, 3-5, 7-8 are rejected.
	
Conclusion – Final
35.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
36.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.

	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121